Exhibit 10.17
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of June 26, 2011
(the “Effective Date”), between Options Media Group Holdings, Inc., a Nevada
corporation (the “Company”), and Keith St. Clair (the “Executive”).


WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s products and services,
information concerning proposed new products and services, market feasibility
studies, proposed or existing marketing techniques or plans (whether developed
or produced by the Company or by any other person or entity for the Company),
other Confidential Information, as defined in Section 8(a), and information
about the Company’s executives, officers, and directors, which necessarily will
be communicated to the Executive by reason of his employment by the Company;


WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial,  significant, or key
relationships with vendors and Customers, as defined in Section 7, actual and
prospective;


WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and


WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:


1.           Representations and Warranties.  The Executive hereby represents
and warrants to the Company that he (i) is not subject to any written
non-solicitation or non-competition agreement affecting his employment with the
Company (other than any prior agreement with the Company), (ii) is not subject
to any written confidentiality or nonuse/nondisclosure agreement affecting
his  employment with the Company (other than any prior agreement with the
Company), and (iii) has brought to the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Term of Employment.


(a)           Term.  The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company for a period of three years
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6.  The
Term shall be automatically renewed for successive three-year terms unless
notice of non renewal is given by either party at least 60 days’ prior to the
end of the Term.


(b)          Continuing Effect.  Notwithstanding any termination of this
Agreement, at the end of the Term or otherwise, the provisions of Sections 7, 8
and 11 shall remain in full force and effect and the provisions of Sections 8
and 11 shall be binding upon the legal representatives, successors and assigns
of the Executive. Provided, however, if the Executive is terminated without
Cause or if he terminates his employment for Good Reason as those terms are
defined in Section 6(c), the provisions of Sections 7 and 8 shall not apply
except for acts occurring prior to the date of termination.


3.           Duties.


(a)   General Duties.  The Executive shall serve as Chairman of the Company,
with duties and responsibilities that are customary for such executives. The
Executive shall report to the Chief Executive Officer of the Company. The
Executive shall also perform services for such subsidiaries of the Company as
may be necessary.  The Executive shall use his best efforts to perform his
duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully.  In determining whether or not the
Executive has used his best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement.


(b)   Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote all of his time, attention and energies during normal
business hours (exclusive of periods of sickness and disability and of such
normal holiday and vacation periods as have been established by the Company) to
the affairs of the Company.  The Executive shall not enter the employ of or
serve as a consultant to, or in any way perform any services with or without
compensation to, any other persons, business, or organization, without the prior
consent of the Board of Directors of the Company (the
“Board”).    Notwithstanding the preceding, the expenditure of reasonable
amounts of time by the Executive for the making of passive personal investments,
the conduct of private business affairs and charitable professional activities,
and serving as a member of the board of directors or a committee of another
organization shall be allowed, provided such activities do not materially
interfere with the services required to be rendered to the Company hereunder and
do not violate the restrictive covenants set forth in Section 7.
 
 
2

--------------------------------------------------------------------------------

 


(c)          Location of Office.  The Executive’s principal business office
shall be at the Company’s Boca Raton, Florida offices.  However, the Executive’s
job responsibilities shall include all business travel necessary to the
performance of his job.


(d)          Adherence to Inside Information Policies.  The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
inside information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party.  The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.


4.           Compensation and Expenses.


(a)   Salary.  For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $300,000 (the
“Base Salary”), payable in installments in accordance with the Company’s
standard payroll practices.  Any increase of Base Salary shall be based on
profitability, positive cash flow or such other factors as the Board deems
important.


(b)   Signing Bonus.


(i)           The Company shall, within 15 days of the Effective Date, pay the
Executive a signing bonus in the amount of $100,000, which shall be payable in
cash and/or common stock of the Company, at the discretion of the Executive. If
the Executive chooses to receive any portion of the signing bonus in common
stock, the amount of such stock shall be determined based upon the closing price
of the Company’s common stock on the day prior to the date the Board approves
this Agreement.
 
(ii)           In addition, the Company shall, within 15 days of the Effective
Date, issue the Executive 10,000,000 shares of common stock of the Company to be
registered on a Form S-8.
 
(c)           Performance Bonus.  The Company shall pay the Executive the
performance bonuses set forth in this Section 4(c) (each, a Performance Bonus”).
A Performance Bonus shall be payable in cash and/or common stock of the Company,
at the discretion of the Executive. If the Executive chooses to receive any
portion of a Performance Bonus in common stock, the amount of such stock shall
be determined based upon the closing price of the Company’s common stock on the
day prior to the last day of the applicable quarter or period.


(i)           Quarterly Performance Bonus.  The Company shall pay the Executive
a quarterly bonus (the “Quarterly Performance Bonus”) during the term for each
three-month period during the Term, commencing with the quarter ending September
30, 2011.  The Quarterly Performance Bonus shall equal 5% of the Company’s
earnings before interest, taxes, depreciation and amortization (“EBITDA”) for
the applicable quarter.  The Quarterly Performance Bonus will be paid on or
before the 45th day following the applicable quarter.  Any Quarterly Performance
Bonus payment will be subject to repayment if there are subsequent adjustments
to the financial statements used in determining the Quarterly Performance Bonus.
 
 
3

--------------------------------------------------------------------------------

 


(ii)           Annual Performance Bonus.  The Company shall pay the Executive an
annual performance bonus (the “Annual Performance Bonus”) for the following
periods during the Term:


(A)           July 1, 2011 through December 31, 2011;


(B)           January 1, 2012 through December 31, 2012;


(C)           January 1, 2013 through December 31, 2013; and


(D)           January 1, 2014 through June 30, 2014.


The Annual Performance Bonus shall equal 5% of the Company’s earnings before
interest, taxes, depreciation and amortization (“EBITDA”) for the applicable
period.  The Annual Performance Bonus will be paid on or before the 90th day
following the applicable period.  Any Annual Performance Bonus payment will be
subject to repayment if there are subsequent adjustments or restatements to the
audited financial statements used in determining the Annual Performance Bonus.


(d)           Discretionary Bonus.  Following the completion of each fiscal year
of the Term, the Board shall have the discretion to award the Executive a bonus
based upon the Executive’s job performance, the Company’s revenue growth,
positive cash flow, net income before income taxes or other such factors as the
Board deems important.


(e)           Stock Options.  The Company has granted the Executive 40,000,000
five-year non-qualified stock options exercisable at price per share equal to
the closing price of the Company’s common stock on the day prior to the date the
Board approves this grant, or $0.0445 per share.  These options shall vest as
follows:


(i)           20,000,000 shall vest on the Effective Date; and


(ii)           20,000,000 shall vest in twelve approximately equal increments
each March 31st, June 30th, September 30th, and December 31st beginning
September 30 , 2011, subject to continued employment on each applicable vesting
date.  Exercisability of the options shall be subject to the Executive executing
and delivering the Company’s standard stock option agreement. These options are
not granted under the Company’s 2008 Equity Incentive Plan.
 
(f)           Expenses.  In addition to any compensation received pursuant to
this Section 4, the Company shall reimburse or advance funds to the Executive
for all reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices.  Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to, its
executive officers.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Benefits.


(a)           Vacation.  For each 12-month period during the Term, the Executive
shall be entitled to four weeks of vacation without loss of compensation or
other benefits to which he is entitled under this Agreement, to be taken at such
times as the Executive may select and the affairs of the Company may
permit.  Any unused vacation days must be used in a 12-month period or they will
be forfeited without any compensation. The Executive shall be entitled to a
number of sick days each year in amounts consistent with the Company’s policy
for its executives.


(b)           Employee Benefit Programs.  The Executive is entitled to
participate in any pension, 401(k), insurance or other employee benefit plan
that is maintained by the Company for its executives, including programs of life
and medical insurance and reimbursement of membership fees in professional
organizations.


(c)           Key-Man Life Insurance.  During the Term, the Company shall use
its best efforts to obtain and maintain key man life insurance on the life of
the Executive in an amount at least equal to $5,000,000; of which $2,500,000
shall be payable to the Company and $2,500,000 shall be payable to the
Executive’s estate.


6.           Termination.


(a)           Death or Disability.  Except as otherwise provided in this
Agreement, this Agreement shall automatically terminate upon the death or
disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean (i)  the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than 12 months; (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) Executive is determined to be
totally disabled by the Social Security Administration. Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or his personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination; (ii) an amount equal to 12 months’ Base Salary (iii) any accrued
but unpaid expenses required to be reimbursed under this Agreement, (iv) any
earned but unpaid bonuses for any prior period and his annual bonus prorated to
date of termination (to the extent the Board has set a formula and it can be
calculated); and (v) all stock options, restricted stock and restricted stock
units previously granted to the Executive shall thereupon become fully vested,
and the Executive or his legally appointed guardian, as the case may be, shall
have up to one year from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its term. The Executive (or his estate) shall receive the payments
provided herein at such times he would have received them if there was no death
or disability.  Additionally, if the Executive’s employment is terminated
because of disability, the Executive shall receive any benefits (except
perquisites) to which the Executive may be entitled pursuant to Section 5(b)
shall continue to be paid or provided by the Company, as the case may be, for
one year, subject to the terms of any applicable plan or insurance contract and
applicable law.
 
 
5

--------------------------------------------------------------------------------

 


(b)           Termination by the Company for Cause or by the Executive Without
Good Reason.  The Company may terminate the Executive’s employment pursuant to
the terms of this Agreement at any time for Cause (as defined below) by giving
the Executive written notice of termination.  Such termination shall become
effective upon the giving of such notice.  Upon any such termination for Cause,
or in the event the Executive terminates his employment with the Company without
“Good Reason,” as defined below, then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for herein or by law, for any period subsequent to the effective date of
termination. For purposes of this Agreement, "Cause" shall mean: (i) the
Executive is convicted of a felony which is related to the Executive's
employment or the business of the Company; (ii) the Executive, in carrying out
his duties hereunder, has been found in a civil action to have committed gross
negligence or intentional misconduct resulting, in either case, in material harm
to the Company; (iii) the Executive has been found in a civil action to have
materially breached any provision of Section 7, 8, 10, or 11 and to have caused
material harm to the Company.  The term "found in a civil action" shall not
apply until all appeals permissible under the applicable rules of procedure or
statutes have been determined and no further appeals are permissible; (iv) the
Executive becomes subject to a preliminary or permanent injunction issued by a
United States District Court enjoining the Executive from violating any
securities law administered or regulated by the Securities and Exchange
Commission; (v) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission (the “SEC”) after
an opportunity for a hearing; (vi) the Executive has been found to have
committed any act or have failed to take any action, which results in the
Company’s common stock being delisted or not listed for trading on the OTC
Markets or a national securities exchange, as applicable; (vii) the Company has
been required to restate any of its financial statements filed with the SEC as a
result of misconduct of a nature which if a lawsuit were brought by the SEC
would result in the Executive being required to clawback one or more bonus
payments.
 
(c)           Termination by the Company Without Cause or Termination by the
Executive for Good Reason.  The Executive may terminate this Agreement for Good
Reason (as defined below) or the Company may terminate this Agreement without
Cause.  In the event the Executive terminates this Agreement for Good Reason,
the Company terminates the Executive without Cause, or the Company does not
renew the Executive’s employment for an additional term after the expiration of
the current term, then in any such case the Executive shall be entitled to the
following: (i) any accrued but unpaid Base Salary for services rendered to the
date of termination; (ii) an amount equal to 12 months’ Base Salary; (iii) any
accrued but unpaid expenses required to be reimbursed under this Agreement; (iv)
any earned but unpaid bonuses for any prior period and his annual bonus prorated
to date of termination (to the extent the Board has set a formula and it can be
calculated); and (v) all stock options, restricted stock and restricted stock
units previously granted to the Executive shall thereupon become fully vested,
and the Executive or his legally appointed guardian, as the case may be, shall
have up to one year from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its term. The term “Good Reason” shall mean: (i) a material diminution in
the Executive’s authority, duties or responsibilities (unless Executive has
agreed to such diminution); or (ii) any other action or inaction that
constitutes a material breach by the Company under this Agreement.  Prior to the
Executive terminating his employment with the Company for Good Reason, Executive
must provide written notice to the Company, within 30 days following the initial
existence of such condition, that such Good Reason exists and setting forth in
detail the grounds the Executive believes constitutes Good Reason.  If the
Company does not cure the condition(s) constituting Good Reason within 30 days
following receipt of such notice, then Executive’s employment shall be deemed
terminated for Good Reason. The Executive (or his estate) shall receive the
payments provided herein at such times he would have received them if there was
no termination.
 
 
6

--------------------------------------------------------------------------------

 


(d)           Parachute Payments. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Internal Revenue Code of 1986 (the “Code”)), and the
benefits provided for in this Agreement, together with any other payments and
benefits which Executive has the right to receive from the Company and its
affiliates, would constitute a “parachute payment” (as defined in Section
280G(b)(2) of the Code), then the benefits provided hereunder (beginning with
any benefit to be paid in cash hereunder) shall be reduced (but not below zero)
so that the “present value” (as defined in Section 280G(d)(4) or the like) of
such total amounts and benefits received by Executive will be one dollar ($1.00)
less than three times Executive’s “base amount” (as defined in Section
280G(b)(3) of the Code) and so that no portion of such amounts and benefits
received by Executive shall be subject to the excise tax imposed by Section 4999
of the Code. The determination as to whether any such reduction in the amount of
the benefits provided hereunder is necessary shall be made initially by the
Company in good faith. If a reduced benefit is provided hereunder in accordance
with this Section 6(d) and through error or otherwise that payment, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a “parachute payment” exists, exceeds one dollar ($1.00)
less than three times Executive’s base amount, then Executive shall immediately
repay such excess to the Company upon notification that an overpayment has been
made.


7.           Non-Competition Agreement.


(a) Competition with the Company.  Until termination of his employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its subsidiaries and affiliates)
by acting as an officer (or comparable position) of, owning an interest in, or
providing services to any entity within any metropolitan area in the United
States or other country in which the Company was actually engaged in business as
of the time of termination of employment or where the Company reasonably
expected to engage in business within six months of the date of termination of
employment.  For purposes of this Agreement, the term “compete with the Company”
shall refer to any business activity in which the Company was engaged as of the
termination of the Executive’s employment or reasonably expected to engage in
within six months of termination of employment; provided, however, the foregoing
shall not prevent Executive from (i) accepting employment with an enterprise
engaged in two or more lines of business, one of which is the same or similar to
the Company’s business (the “Prohibited Business”) if the Executive’s employment
is totally unrelated to the Prohibited Business, (ii) competing in a country
where as of the time of the alleged violation the Company has ceased engaging in
business, or (iii) competing in a line of business which as of the time of the
alleged violation the Company has either ceased engaging in or publicly
announced or disclosed that it intends to cease engaging in; provided, further,
the foregoing shall not prohibit Executive from owning up to five percent of the
securities of any publicly-traded enterprise as long as Executive is not a
director, officer, consultant, employee, partner, joint venturer, manager or
member of, or to such enterprise, or otherwise compensated for services rendered
thereby.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Solicitation of Customers.  During the period(s) in which the
provisions of Section 7(a) shall be in effect, the Executive, directly or
indirectly, will not seek nor accept Prohibited Business from any Customer on
behalf of any enterprise or business other than the Company, refer Prohibited
Business from any Customer to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, limited liability company, partnership, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 24 month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation, limited
liability company, partnership, association or other entity is a Customer, or
who or which was approached by or who or which has approached an employee of the
Company for the purpose of soliciting business from the Company or the third
party, as the case may be.


(c)           Solicitation of Employees/Contractors. During the period in which
the provisions of Section 7(a) shall be in effect, the Executive agrees that he
shall not, directly or indirectly, request, recommend or advise any employee or
independent contractor of the Company to terminate his or her employment or
service  relationship with the Company, or solicit for employment or services,
or recommend to any third party the solicitation for employment or services of
any person who, at the time of such solicitation, is employed or contracted by
or with the Company or any of its subsidiaries and affiliates.


(d)           No Payment. The Executive acknowledges and agrees that no separate
or additional payment will be required to be made to him in consideration of his
undertakings in this Section 7, and confirms he has received adequate
consideration for such undertakings.


(e)           References. References to the Company in this Section 7 shall
include the Company’s subsidiaries and affiliates.
 
 
8

--------------------------------------------------------------------------------

 


8.            Non-Disclosure of Confidential Information.


(a)           Confidential Information. For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, trade secrets,
processes, policies, procedures, techniques, designs, drawings, know-how,
show-how, technical information, specifications, computer software and source
code, information and data relating to the development, research, testing,
costs, marketing, and uses of the Services and Products (as defined herein), the
Company’s budgets and strategic plans, and the identity and special needs of
Customers, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Customer lists, Customer information, solicitation leads, marketing and
advertising materials, methods and manuals and forms, all of which pertain to
the activities or operations of the Company, the names, home addresses and all
telephone numbers and e-mail addresses of the Company’s directors, employees,
officers, executives, former executives, Customers and former Customers. In
addition, Confidential Information also includes Customers and the identity of
and telephone numbers, e-mail addresses and other addresses of executives or
agents of Customers who are the persons with whom the Company’s executives,
officers, employees, and agents communicate in the ordinary course of
business.  Confidential Information also includes, without limitation,
Confidential Information related to and received from the Company’s subsidiaries
and/or affiliates.  For purposes of this Agreement, the following will not
constitute Confidential Information (i) information which is or subsequently
becomes generally available to the public through no act or fault of the
Executive, (ii) information set forth in the written records of the Executive
prior to disclosure to the Executive by or on behalf of the Company which
information is given to the Company in writing as of or prior to the date of
this Agreement, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any affiliates of the
Executive) who lawfully acquired the confidential information and who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Executive or the Company or its subsidiaries or affiliates and who has
not breached any duty of confidentiality.  As used herein, the term the term
“Services” and “Products” shall include all services and products offered for
sale and marketed by the Company during the Terms and any other products and
services which the Company has taken concrete steps to offer for sale, but has
not yet commenced marketing, during or prior to the Term.  Products also include
any products disclosed in the Company’s latest Form 10-K and/or Form S-1 or S-3
(or successor form) filed with the SEC.


(b)           Legitimate Business Interests.  The Executive recognizes that the
Company has legitimate business interests to protect and as a consequence, the
Executive agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests.  These legitimate business
interests include, but are not limited to (i) trade secrets, (ii) valuable
confidential business, technical, and/or professional information that otherwise
may not qualify as trade secrets, including, but not limited to, all
Confidential Information; (iii) substantial, significant, or key, relationships
with specific prospective or existing Customers, vendors or suppliers; (iv)
Customer goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Products and Services, methods,
operations and procedures.
 
 
9

--------------------------------------------------------------------------------

 


(c)           Confidentiality. Following termination of employment, the
Confidential Information shall be held by the Executive in the strictest
confidence and shall not, without the prior express written consent of the
Company, be disclosed to any person other than in connection with the
Executive’s employment by the Company.  The Executive further acknowledges that
such Confidential Information as is acquired and used by the Company or its
subsidiaries and/or affiliates is a special, valuable and unique asset.  The
Executive shall exercise all due and diligent precautions to protect the
integrity of the Company’s Confidential Information and to keep it confidential
whether it is in written form, on electronic media, oral, or otherwise.  The
Executive shall not copy any Confidential Information except to the extent
necessary to his employment nor remove any Confidential Information or copies
thereof from the Company’s premises except to the extent necessary to
his  employment and then only with the authorization of an executive officer of
the Company (excluding the Executive).  All records, files, materials and other
Confidential Information obtained by the Executive in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company, its Customers, or subjects, as the case
may be.  The Executive shall not, except in connection with and as required by
his performance of his duties under this Agreement, for any reason use for his
own benefit or the benefit of any person or entity with which he may be
associated or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).


9.            Equitable Relief.


(a)           The Company and the Executive recognize that the services to be
rendered under this Agreement by the Executive are special, unique and of
extraordinary character, and that in the event of the breach by the Executive of
the terms and conditions of this Agreement or if the Executive, without the
prior express consent of the Board, shall leave his employment for any reason
and take any action in violation of Sections 7, 8 and 11, the Company shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction referred to in Section 9(b) below, to enjoin the Executive from
breaching the provisions of Sections 7, 8 and 11.  In such action, the Company
shall not be required to plead or prove irreparable harm or lack of an adequate
remedy at law or post a bond or any security.


(b)           Any action must be commenced in Palm Beach County, Florida.  The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Final judgment against the Executive or the Company in any such suit
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment, a certified or true copy of which shall be conclusive evidence of the
fact and the amount of any liability of the Executive or the Company therein
described, or by appropriate proceedings under any applicable treaty or
otherwise.
 
 
10

--------------------------------------------------------------------------------

 


10.           Conflicts of Interest.  While employed by the Company, the
Executive shall not, unless approved by the Board, directly or indirectly:


(a) participate as an individual in any way in the benefits of transactions with
any of the Company’s suppliers, vendors, or Customers or subjects, including,
without limitation, having a financial interest in the Company’s suppliers,
vendors, Customers, or subjects, or making loans to, or receiving loans, from,
the Company’s suppliers, vendors, Customers or subjects;


(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or


(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, medical, technical, or
managerial capacity by, a person or entity which does business with the Company
or its affiliates.


11.           Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of his employment with the
Company (whether or not actually conceived during regular business hours) and
for a period of six months subsequent to the termination (whether by expiration
of the Term or otherwise) of such employment with the Company, and (ii) related
to the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company.  An
invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (a) it
was made with the Company’s funds, personnel, equipment, supplies, facilities,
or Confidential Information, (b) results from work performed by the Executive
for the Company, or (c) pertains to the current business or demonstrably
anticipated research or development work of the Company.  The Executive shall
cooperate with the Company and its attorneys in the preparation of patent and
copyright applications for such developments and, upon request, shall promptly
assign all such inventions, ideas, processes, and designs to the Company.  The
decision to file for patent or copyright protection or to maintain such
development as a trade secret, or otherwise, shall be in the sole discretion of
the Company, and the Executive shall be bound by such decision. If applicable,
the Executive shall provide as a schedule to this Employment Agreement, a
complete list of all inventions, ideas, processes, and designs, if any, patented
or unpatented, copyrighted or otherwise, or non-copyrighted, including a brief
description, which he made or conceived prior to his  employment with the
Company and which therefore are excluded from the scope of this Agreement.
References to the Company in this Section shall include the Company and its
subsidiaries and affiliates.
 
12.           Indebtedness.  If, during the course of the Executive’s employment
under this Agreement, the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, set off any sum due to the Company
from the Executive and collect any remaining balance from the Executive unless
the Executive has entered into a written agreement with the Company.


13.           Assignability.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company, provided that such successor or assign shall acquire
all or substantially all of the securities or assets and business of the
Company.  The Executive’s obligations hereunder may not be assigned or alienated
and any attempt to do so by the Executive will be void.
 
 
11

--------------------------------------------------------------------------------

 


14.           Severability.


(a)           The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date
hereof.  Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement.  If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.


(b)           If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included.


15.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or next business day delivery, or by facsimile or
email delivery (in which event a copy shall immediately be sent by FedEx or
similar receipted delivery), as follows:
 

To the Company:  Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Email: scott@optionsmedia.com
Facsimile: (561) 892-2618
Attention:  Mr. Scott Frohman
     With a Copy to:   Harris Cramer LLP
3507 Kyoto Gardens Drive
Suite 320
Palm Beach Gardens, FL  33410
Email: mharris@harriscramer.com
Facsimile: (561) 659-0701
Attention:  Michael D. Harris, Esq.

 
 
12

--------------------------------------------------------------------------------

 
 

 To the Executive:           Keith St. Clair
901 Brickell Key Boulevard
Penthouse 3708
Miami, FL 33131
Email: keithstclair@me.com
Facsimile: (786) 953-6232

 
or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.


16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


17.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).


18.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.


19.           Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


20.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


21.           Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


22.           Arbitration.  Except for a claim for equitable relief, any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Palm Beach County, Florida (unless the parties agree in writing
to a different location), before one arbitrator in accordance with the rules of
the American Arbitration Association then in effect.  In any such arbitration
proceeding the parties agree to provide all discovery deemed necessary by the
arbitrator.  The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.
 
 
13

--------------------------------------------------------------------------------

 


23.           Sarbanes-Oxley Act of 2002.


(a)           In the event the Executive or the Company is the subject of an
investigation (whether criminal, civil, or administrative) involving possible
violations of the United States federal securities laws by the Executive, the
Board may, in its sole discretion, direct the Company to withhold any and all
payments to the Executive (whether compensation or otherwise) which would have
otherwise been made pursuant to this Agreement or otherwise would have been paid
or payable by the Board or the Company, which the Board believes, in its sole
discretion, may or could be considered an “extraordinary payment” and therefore
at risk and potentially subject to, the provisions of Section 1103 of the
Sarbanes-Oxley Act of 2002 (“SOX”) (including, but not limited to, any severance
payments made to the Executive upon termination of employment). The withholding
of any payments shall occur until such time as the investigation is concluded
without charges having been brought or until the successful conclusion of any
legal proceedings brought in connection with such amounts as directed by the
Board to be withheld with or without the accruing of interest (and if with
interest the rate thereof). Except by an admission of wrongdoing or the final
adjudication by a court or administrative agency finding the Executive liable
for or guilty of violating any of the federal securities laws, rules or
regulations, the Board shall release to the Executive such compensation or other
payments. Notwithstanding the exclusion caused by the first clause of the prior
sentence, the Executive shall receive such payments if provided for by a court
or other administrative order.


(b)           In the event that the Company restates any financial statements
which have been contained in reports or registration statements filed with the
SEC, and the restatement of the prior financial statements is as the result of
material noncompliance with any financial reporting requirement under the
securities laws, the Executive hereby acknowledges that the Company shall
recover from the Executive (i) incentive based compensation (including stock
options) awarded during the three year period preceding the date on which the
Company is required to prepare the restatement (ii) in excess of what would have
been paid the Executive under the restatement.  Any rules passed by the
Securities and Exchange Commission under Section 10D of the Securities Exchange
Act of 1934 (added by Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) shall be incorporated in this Agreement to the extent
applicable. The Executive agrees to reimburse the Company for any bonuses
received and/or profits realized from the sale of the Company’s securities
(including the cash received from exercise of any options (or other awards of
stock rights) during the 12-month period following the first public issuance or
filing with the SEC of the report or registration statement (whichever comes
first) containing the financial information required to be restated.  Provided,
however, this Section shall not impose any liability on the Executive beyond any
liability that is imposed under Section 304 of SOX.
 
 
14

--------------------------------------------------------------------------------

 


(c)  Notwithstanding the last sentence of Section 23(b), if the Company’s common
stock is listed on a national securities exchange and such exchange adopts rules
requiring clawbacks beyond what Section 304 of SOX requires, such rules shall be
incorporated in this Agreement to the extent applicable and the Executive shall
comply with such rules, including but not limited to executing any amendment to
this Agreement.


24.           Section 409A.


(a)           Notwithstanding anything to the contrary contained in this
Agreement, if at the time of the Executive’s separation from service within the
meaning of Section 409A of the Code, the Company determines that the Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of the Executive’s separation from
service would be considered deferred compensation subject to the 20% additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (i) six months and one day after the Executive’s separation from
service, or (ii) the Executive’s death (the “Six Month Delay Rule”).


(b)           For purposes of this Section 24, amounts payable under the
Agreement should not be considered a deferral of compensation subject to Section
409A to the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of Treasury Regulations Sections 1.409A-1 through
A-6.


(c)           To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.


(d)           To the extent that the Six Month Delay Rule applies to the
provision of benefits (including, but not limited to, life insurance and medical
insurance), such benefit coverage shall nonetheless be provided to the Executive
during the first six months following his separation from service (the “Six
Month Period”), provided that, during such Six-Month Period, the Executive pays
to the Company, on a monthly basis in advance, an amount equal to the Monthly
Cost (as defined below) of such benefit coverage. The Company shall reimburse
the Executive for any such payments made by the Executive in a lump sum not
later than 30 days following the sixth month anniversary of the Executive’s
separation from service. For purposes of this subparagraph, “Monthly Cost” means
the minimum dollar amount which, if paid by the Executive on a monthly basis in
advance, results in the Executive not being required to recognize any federal
income tax on receipt of the benefit coverage during the Six Month Period.


(e)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(f)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.


[Signature Page to Follow]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.


 

  Company:           Options Media Group Holdings, Inc.          
 
By:
/s/ Scott Frohman      
Scott Frohman,
Chief Executive Officer
 


  Executive:            
By:
/s/ Keith St. Clair       Keith St. Clair  

 
 
 
16
 